NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 9 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLORIA MORALEZ,                                 No.    18-15126

                Plaintiff-Appellant,            D.C. No.
                                                1:16-cv-00282-AWI-BAM
 v.

SONNY PERDUE, Secretary, United States          MEMORANDUM*
Department of Agriculture,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                            Submitted April 15, 2019**
                             San Francisco, California

Before: D.W. NELSON, BEA, and N.R. SMITH, Circuit Judges.

      Gloria Moralez appeals the district court’s dismissal of her claims alleging

violations of the Equal Credit Opportunity Act (ECOA) and the Administrative

Procedures Act (APA). We have jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court was correct to conclude that Moralez lacked prudential

standing to bring her APA claim. When a debtor files for bankruptcy, “all legal or

equitable interests of the debtor” become property of the estate. 11 U.S.C.

§ 541(a)(1). “The scope of section 541 is broad, and includes causes of action,”

Sierra Switchboard Co. v. Westinghouse Elec. Corp., 789 F.2d 705, 707 (9th Cir.

1986)—including administrative appeals that have yet to be exhausted, Dunmore v.

United States, 358 F.3d 1107, 1112 (9th Cir. 2004). Thus, if a debtor “fail[s]

properly to schedule” a legal claim, that claim “belong[s] to the bankruptcy estate

and [does] not revert to” the debtor. Cusano v. Klein, 264 F.3d 936, 945–46 (9th

Cir. 2001). Moreover, property acquired after the filing of the petition but before

the case is closed or dismissed is still property of the bankruptcy estate, 11 U.S.C.

§ 1207; debtors must amend their schedules accordingly if new legal claims arise.

      Here, Moralez initially filed for Chapter 12 bankruptcy on January 24, 1992.

She made payments on her bankruptcy plan for four years, and on January 16,

1997, the bankruptcy court discharged all debts provided for by the plan. At no

time during the bankruptcy proceedings did Moralez amend her bankruptcy

schedules to identify her claim against the United States Department of Agriculture

(USDA). Furthermore, Moralez filed for bankruptcy twice more—on December

31, 1997 and May 21, 1998—but did not list any potential claim against the USDA

in either proceeding. Her claim is therefore the property of her bankruptcy estate,


                                          2
and she lacks prudential standing to bring it.

      The same is true of Moralez’s ECOA claim. Moralez’s ECOA claim is based

on alleged discriminatory denials of “loan and loan servicing applications” she

filed in the 1980s and 1990s. All of those denials took place before Moralez’s

Chapter 12 bankruptcy was closed. As discussed, “[t]he bankruptcy code place[s]

an affirmative duty on [the plaintiff] to schedule [her] assets and liabilities.”

Cusano, 264 F.3d at 945. Because Moralez did not schedule her claim, it

“continues to belong to the bankruptcy estate,” id., and she cannot bring it in these

proceedings.

      AFFIRMED.




                                           3